Title: To John Adams from Jedidiah Morse, 10 May 1815
From: Morse, Jedidiah
To: Adams, John


				
					Hond. & Dear Sir,
					Charlestown May 10th. 1815
				
				I am honored & obliged by your favor of the 6th. of March, & wait with desire for your “two or three samples of such a history as you should write.”—I hope they will be of very considerable length—the longer the more acceptable—And if you please let these samples be of portions of our history best known to you—& least known to others.—My present engagements prevent my enlarging now—as I intend hereafter—The enclosed pamphlet may not have fallen under your eye—It contains some things whh may amuse & interest you & Mrs Adams—What a wonder in this wondrous age, has happened in Europe!—The hand of the Lord is in this thing—What are to be the consequences  He alone knows.—With high respect / & esteem, I am, Sir, Your friend—Servt  
				
					J. Morse
				
				
			